Exhibit 10.2

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

November 18, 2004

  (re-sent January 20, 2005)

 

Thomas M. Keenan

15 Ingalls Terrace

Swampscott, MA 01907

 

Dear Tom:

This letter shall constitute written notice, effective as of the date set forth
above, pursuant to Section 4.4 of your March 25, 2004 Employment Agreement (the
“Employment Agreement”) of the termination of your employment with Biosphere
Medical, Inc. (the “Company”) on January 17, 2005.  In connection with the
termination of your employment, you are eligible to receive the severance
benefits described in the “Description of Severance Benefits” attached to this
letter as Attachment A if you sign and return this letter agreement to Lisa
McGrath on or after January 17, 2005 but no later than January 24, 2005.  By
signing and returning this letter, you will be entering into a binding agreement
with the Company and will be agreeing to the terms and conditions set forth in
the numbered paragraphs below, including the release of claims set forth in
paragraph 3.  Therefore, you are advised to consult with your attorney before
signing this letter and you have been given in excess of twenty-one (21) days to
do so.  If you sign this letter, you may change your mind and revoke your
agreement during the seven (7) day period after you have signed it.  If you do
not so revoke, this letter will become a binding agreement between you and the
Company upon the expiration of the seven (7) day revocation period.

If you choose not to sign and return this letter agreement on or after January
17, 2005 but no later than January 24, 2005, you shall not receive any severance
benefits from the Company.  You will, however, receive payment on your
termination for any unused vacation time accrued through the termination date. 
Also, regardless of signing this letter, you may elect to continue receiving
group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et
seq.  All premium costs shall be paid by you on a monthly basis for as long as,
and to the extent that, you remain eligible for COBRA continuation.  You should
consult the COBRA materials to be provided by the Company for details regarding
these benefits.  All other benefits, including life insurance and long term
disability, will cease upon your Termination Date.  Further, pursuant to the
terms of the stock option grant(s) made to you under the Company’s 1997 Stock
Option Incentive Plan, as amended, you will have up to 90 days after the
Termination Date to exercise any vested stock rights you may have (as provided
for by the plan and the stock option agreement issued to you pursuant to the
plan).  Except as provided in Attachment A, all unvested stock rights will be
cancelled on the Termination Date.

If, after reviewing this letter agreement with your attorney, you find the terms
and conditions are satisfactory to you, you should sign and return this letter
to Lisa McGrath on or after January 17, 2005 but no later than January 24, 2005.

--------------------------------------------------------------------------------


 

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

1.                                       Termination Date — Your effective date
of termination from the Company is January 17, 2005 (the “Termination Date”).

2.                                       Description of Severance Benefits — The
severance benefits paid to you if you timely sign and return this letter are
described in the “Description of Severance Benefits” attached as Attachment A
(the “severance benefits”).

3.                                       Employee Release — In consideration of
the payment of the severance benefits, which you acknowledge you would not
otherwise be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which you ever
had or now have against the Released Parties arising out of your employment with
and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.,
§12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., and
the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101
et seq., all as amended; all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. §1001 et seq., the Massachusetts Fair Employment
Practices Act., M.G.L. c.151B, §1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102
and M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L. c.149,
§1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the
Massachusetts Maternity Leave Act, M.G.L. c. 149, §105(d), all as amended; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract (including any and all claims pursuant to the Employment
Agreement or the Executive Retention Agreement between you and the Company dated
March 25, 2004); all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).  Notwithstanding the above, this

2

--------------------------------------------------------------------------------


 

release of claims shall not apply to (a) any claim you may make for breach of
this letter agreement, (b) any claims you may have under ERISA for previously
vested benefits under any Company benefit plan, (c) any claims you may have
under the Company’s workers compensation insurance policy, or (d) any rights you
may have to indemnification in accordance with the terms of the Company’s
Directors and Officers insurance policy.

4.                                       Company Release — The Company hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
you and your heirs, assigns, and attorneys from any and all claims, charges,
complaints, suits, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
it ever had or now has against you arising out of your employment with or
separation from the Company.

5.                                       Non-Disclosure and Non-Competition and
Non-Solicitation — You acknowledge and reaffirm your obligation to keep
confidential all non-public information concerning the Company which you
acquired during the course of your employment with the Company, as stated more
fully in Section 7 of the Employment Agreement, which remains in full force and
effect.  You also acknowledge and reaffirm your obligations with respect to
non-competition and non-solicitation as stated more fully in Section 6 of the
Employment Agreement which likewise remain in full force and effect.  You
further agree that the Company’s obligation to provide you with the severance
payments or continuation of benefits described in Attachment A shall immediately
terminate in the event that you violate your obligations under Section 6 or 7 of
the Employment Agreement.  Such cessation of payments shall in no way limit the
Company’s right to resort to equitable remedies, including but not limited to,
specific performance, as set forth in the Employment Agreement.  Notwithstanding
the above, the Company agrees that you may provide the Company with any
necessary or requested information regarding any endeavor or employment prior to
its commencement, and the Company will, in its sole discretion, provide you with
a determination of whether the Company considers such endeavor or employment to
be in violation of the above obligations.

6.                                       Return of Company Property — You
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to those which you developed or
help develop during your employment.  You further confirm that you have
cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

7.                                       Business Expenses and Compensation —
You acknowledge that you have been reimbursed by the Company for all relocation
costs and business expenses incurred in conjunction with the performance of your
employment and that no other reimbursements are owed to you.  You further
acknowledge that you have received payment in full for all

3

--------------------------------------------------------------------------------


 

services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you.

8.                                       Non-Disparagement — You understand and
agree that as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client, customer, securities professional, or stockholder
of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition.  Likewise, the Company agrees to direct those of its
employees with knowledge of this letter agreement not to make any false,
disparaging, derogatory or defamatory statements in public or in private
regarding you or your employment with or separation from the Company.

9.                                       Amendment — This letter agreement shall
be binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

10.                                 Payment in the Event of Death — In the event
of your death during the Continuation Period described in Attachment A, any
remaining Severance Pay due to you pursuant to the terms of this letter
agreement shall be payable in accordance with the terms of this letter agreement
to your devisee, legatee or other designee, or if no such designee, to your
Estate.

11.                                 Waiver of Rights — No delay or omission by
the Company in exercising any right under this letter agreement shall operate as
a waiver of that or any other right.  A waiver or consent given by the Company
on any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

12.                                 Validity — Should any provision of this
letter agreement be declared or be determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this letter
agreement.

13.                                 Confidentiality — You understand and agree
that as a condition for payment to you of the severance benefits herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives, including
your immediate family, and shall not be disclosed except to the extent required
by federal or state law or as otherwise agreed to in writing by the Company.

14.                                 Acknowledgments — You acknowledge that you
have been given at least twenty-one (21) days to consider this letter agreement,
including Attachment A, and that the Company advised you to consult with an
attorney of your own choosing prior to signing this letter agreement.  You
understand that you may revoke this letter agreement for a period of

4

--------------------------------------------------------------------------------


 

seven (7) days after you sign this letter agreement, and the letter agreement
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.  You understand and agree that by entering into this letter
agreement you are waiving any and all rights or claims you might have under The
Age Discrimination in Employment Act, as amended by The Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.

15.                                 Voluntary Assent — You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this letter agreement, and that you
fully understand the meaning and intent of this letter agreement.  You state and
represent that you have had an opportunity to fully discuss and review the terms
of this letter agreement with an attorney.  You further state and represent that
you have carefully read this letter agreement, including Attachment A,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

16.                                 Applicable Law — This letter agreement shall
be interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions.  You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this letter agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this letter agreement or the subject matter
hereof.

17.                                 Entire Agreement — This letter agreement,
including Attachment A, contains and constitutes the entire understanding and
agreement between the parties hereto with respect to your severance benefits and
the settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments, writings in connection therewith.
 Nothing in this paragraph, however, shall modify, cancel or supersede your
obligations set forth in paragraph 5 herein.

 

 

If you have any questions about the matters covered in this letter, please call
your Human Resources department.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

 

Name:

Martin J. Joyce

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

5

--------------------------------------------------------------------------------


 

I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits.  I have been given at least twenty-one (21)
days to consider this agreement and I have chosen to execute this on the date
below.  I intend that this letter agreement become a binding agreement between
me and the Company if I do not revoke my acceptance in seven (7) days.

 

 

/s/ Tomas M. Keenan

 

Date

1/21/05

Employee Name: Thomas M. Keenan

 

 

 

To be returned Lisa McGrath on or after January 17, 2005 but no later than
January 24, 2005.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

Provided that you timely sign, return, and do not revoke this letter agreement,
the Company will provide you with the following severance benefits following the
Termination Date:

Severance Pay.  The Company will pay you One Hundred Seventy Five Thousand Eight
Hundred Ninety-Eighty Dollars and Thirty Two Cents ($175,898.32), less all
applicable state and federal taxes, as well as withholdings for your portion of
medical and dental coverage continuation premiums described below (the
“Severance Pay”).  This Severance Pay will be paid in bi-weekly installments
over the twelve (12) months following the Termination Date (the “Continuation
Period”) in accordance with the Company’s normal payroll procedures, but will no
event commence earlier than the eighth (8th) day after your execution and return
of this letter agreement.  The Severance Pay represents payment of twelve (12)
months of your annual salary pursuant to Section 5.1(b) of the Employment
Agreement, and you agree that in exchange for the additional benefits and
consideration provided to you pursuant to this letter agreement to which you are
not otherwise entitled (including, but not limited to, the acceleration of
certain stock options as described below, provision of a mutual release, a
mutual non-disparagement clause, and a positive reference as set forth below),
such pay shall be provided over time instead of on a lump sum basis and shall be
subject to the limitation set forth in Paragraph 5 of the letter agreement. 
Please note that because no bonus was paid to you for FY 2003, no bonus payment
is due pursuant to the Employment Agreement.

Acceleration of Stock Option Vesting.  The Company agrees to accelerate the
vesting schedule of the stock option granted to you on June 8, 2004 under the
Company’s 1997 Stock Option Incentive Plan, as amended, such that the option to
purchase fifty thousand (50,000) shares of the Company’s common stock shall be
fully vested on the eighth (8th) day after your execution and return of this
letter agreement (the “Vesting Date”).  You will have up to 90 days after the
Vesting Date to exercise such shares as provided for by the plan and the stock
option agreement issued to you pursuant to the plan.

Benefits Continuation.  Effective as of the Termination Date, you shall be
considered to have elected to continue receiving group medical and dental
insurance pursuant to the federal “COBRA” law,  29 U.S.C. § 1161 et seq.  During
the Continuation Period, the Company shall continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage.  The
remaining balance of the premium costs during the Benefits Continuation Period
shall be deducted from the Severance Pay, and all premium costs after the
Benefits Continuation Period shall be paid by you on a monthly basis for as long
as, and to the extent that, you remain eligible for COBRA continuation.  You
should consult the COBRA materials to be provided by the Company for details
regarding these benefits.

Life Insurance Coverage Reimbursement.  The Company also will provide you with a
lump sum payment of $900.00 (representing the sum of the Company’s cost of
providing you with group life insurance coverage for twelve (12) months from the
Termination

 

7

--------------------------------------------------------------------------------


 

Date, and in lieu of the provision of such coverage by the Company).  This
payment will less applicable state and federal taxes, and will be made in
accordance with the Company’s normal payroll procedures, but in no event earlier
than the eighth (8th) day after your execution of this letter agreement.

401K Payment.  The Company also will provide you with a lump sum payment of
$1,500 (representing the maximum Company 401K match available had you remained
an employee of the Company during the twelve (12) month period following the
Termination Date).  This payment will less applicable state and federal taxes,
and will be made in accordance with the Company’s normal payroll procedures, but
in no event earlier than the eighth (8th) day after your execution of this
letter agreement.

Employment Reference.  The Company will refer all inquiries regarding your
employment with the Company, to Mr. Faleschini, who shall provide information as
to the dates of your employment with the Company, as well as your duties and
position.  Mr. Faleschini shall provide such information in a positive light,
within parameters to be discussed between you and Mr. Faleschini.

 

8

--------------------------------------------------------------------------------

 